 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Carl A. Wescott,                                   No. CV-20-00965-PHX-GMS
10                  Plaintiff,                          ORDER
11   v.
12   Augmented Knowledge, et al.,
13                  Defendants.
14
15          Pending before the Court is Defendants’ Motion to Dismiss for Lack of Jurisdiction
16   (Doc. 16). LRCiv 12.1(b) and 56.1(d) provides that a party opposing a motion to dismiss
17   for lack of jurisdiction “may, unless otherwise ordered by the Court, have thirty (30) days
18   after service within which to serve and file a responsive memorandum in opposition.” On
19   July 7, 2020 the Court entered an Order (Doc. 18) giving Plaintiff an additional 14 days in
20   which to respond, to and including July 21, 2020.
21          As of the date of this Order, however, Plaintiff has neither timely filed a responsive
22   memorandum, nor has he sought an extension of time to do so. Petitioner’s failure “may
23   be deemed consent to the . . . granting of the motion and the Court may dispose of the
24   motion summarily.” LRCiv 7.2(i). In light of Plaintiff not having responded and/or moved
25   for an extension of time the Court will grant the motion.
26          IT IS THEREFORE ORDERED granting the Motion to Dismiss for Lack of
27   Jurisdiction (Doc. 8) and directing the Clerk of Court to enter judgment accordingly.
28          Dated this 3rd day of August, 2020.
